DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable Karabinis (U.S. Patent Application Publication No. 2008/0287124 A1) (hereinafter Karabinis) in view of Gilbert et al. (U.S. Patent No. 6,016,311) (hereinafter Gilbert), further in view of Berg (U.S. Patent Application Publication No. 2008/0144643 A1) (hereinafter Berg), and further in view of Oizumi et al. (U.S. Patent Application Publication No. 2014/0064233 A1) (hereinafter Oizumi).

Regarding claim 1, Karabinis discloses a shared frequency management apparatus (Paragraph 0052 discloses coordination of the use of the shared frequency range f1-f2 may be accomplished by a resource coordination controller (RCC) 300) comprising:

processing circuitry, which is coupled to the communicator and which, in operation (Figure 5 and paragraph 0071 disclose operations of the RCC 300 are controlled by a controller 330 that is coupled to the communications module 320 and that is configured to coordinate use 
performs a determination process of determining whether or not allocation of two different time division duplex (TDD) patterns to two of the base stations, to which two adjacent carrier frequencies among a plurality of carrier frequencies included in the shared frequency band are assigned, is possible based on an estimated probability of interference between the two base stations calculated from the base station position information of the two base stations (Paragraphs 0049 and 0054 disclose the TDD frame structure of the two communications systems can be coordinated so that only one of the systems uses a shared frequency at a given time.  For example, the RCC 300 can store service area maps for each of the communications systems 100, 200 and identify areas in which use of a shared frequency range would potentially cause interference.  When one of the communications systems 100, 200 desires to begin using a frequency in the shared frequency range within a specified satellite or terrestrial cell, the communications system 100, 200 sends a request to the RCC 300 identifying the proposed shared frequency and the cell in which it will be used, and requesting authorization to use the frequency within the identified cell.  The RCC 300 analyzes the request and determines if the frequency is currently in use by the other communications system within an overlapping cell (or within an area close enough to the proposed cell that interference will be an issue).  Based on the current and proposed use of the frequency by the communications systems 100, 200, the RCC 300 identifies whether, and under what restrictions/conditions, the requesting communications system can use the identified frequency within the proposed cell);
performs an allocation process of configuring a TDD pattern setting method based at least on a determination result of the determination process (Paragraph 0059 discloses as 
Karabinis does not explicitly disclose wherein the application information from each base station includes: (ii) an uplink throughput required value, and (iii) a downlink throughput required value.
In analogous art, Gilbert discloses wherein the application information from each base station includes: (ii) an uplink throughput required value, and (iii) a downlink throughput required value (Column 14, lines 1-6 disclose the base stations 106 monitor the bandwidth requirements of their respective cells 102, report results back to the cluster controller 162, and accept updates and commands from the cluster controller 162 thereby changing the uplink/downlink time slot allocations based upon the bandwidth requirements.  Column 15, lines 51-54 disclose each base station in a cell cluster preferably autonomously analyzes its uplink and downlink bandwidth utilization and periodically reports back to an associated cluster controller).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a 
Karabinis, as modified by Gilbert, does not explicitly disclose wherein two different TDD patterns are not permitted to be allocated for two adjacent carrier frequencies in a pair of the base stations having an inter-base station radio wave propagation loss that is less than a threshold loss value, while two different TDD patterns are permitted to be allocated for two adjacent carrier frequencies in a pair of the base stations having an inter-base station radio wave propagation loss that is equal to or greater than the threshold loss value.
In analogous art, Berg discloses wherein two different TDD patterns are not permitted to be allocated for two adjacent carrier frequencies in a pair of the base stations having an inter-base station radio wave propagation loss that is less than a threshold loss value, while two different TDD patterns are permitted to be allocated for two adjacent carrier frequencies in a pair of the base stations having an inter-base station radio wave propagation loss that is equal to or greater than the threshold loss value (Paragraph 0003 discloses TDD requires synchronization and coordination between different operators assigned to adjacent carriers, unless spatial decoupling and/or interference avoidance techniques can guarantee sufficiently low levels of crosslink (uplink-to-downlink and downlink-to-uplink) interference).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate 
Karabinis, as modified by Gilbert and Berg, does not explicitly disclose performs an allocation process of configuring a TDD pattern setting method, in which TDD patterns including the two different TDD patterns are allocated to the plurality of carrier frequencies; repeats the allocation process to configure at least two different TDD pattern setting methods, and selects one TDD pattern setting method, out of the at least two different TDD pattern setting methods, which maximally satisfies the uplink throughput required values and the downlink throughput required values of the base stations.
In analogous art, Oizumi discloses performs an allocation process of configuring a TDD pattern setting method, in which TDD patterns including the two different TDD patterns are allocated to the plurality of carrier frequencies (Figure 3 and paragraph 0015 disclose in the Time Division Duplex (TDD) system, a downlink component carrier and an uplink component carrier have the same frequency band, and downlink communication and uplink communication are realized by switching between the downlink and uplink on a time division basis.  For this 
repeats the allocation process to configure at least two different TDD pattern setting methods (Figure 13A and paragraph 0197 disclose a method of grouping component carriers on the basis of the inclusion relations of UL subframe timings shown in FIGS. 12A and 12B.  In FIG. 13A, four component carriers are configured for terminal 200.  Moreover, Config 2, Config 5, Config 3, and Config 4 are set respectively for the four component carriers shown in FIG. 13A), and
selects one TDD pattern setting method, out of the at least two different TDD pattern 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate changing a subframe ratio between downlink communication and uplink communication to meet a downlink communication throughput requirement and an uplink communication throughput requirement, as described in Oizumi, with identifying how shared frequencies are used, as described in Karabinis, as modified by Gilbert and Berg, because doing so is using a known technique to improve a similar method in the same way.  Combining changing a subframe ratio between downlink communication and uplink communication to meet a downlink communication throughput requirement and an uplink communication throughput requirement of Oizumi with identifying how shared frequencies are used of Karabinis, as modified by Gilbert and Berg, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Oizumi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Karabinis, Gilbert, Berg, and Oizumi to obtain the invention as specified in claim 1.

Regarding claim 2, as applied to claim 1 above, Karabinis, as modified by Gilbert, Berg, and Oizumi, further discloses wherein the communicator notifies the base stations of the selected TDD pattern setting method (Figure 5 and paragraph 0071 disclose operations of the RCC 300 are controlled by a controller 330 that is coupled to the communications module 320 and that is configured to coordinate use of a telecommunications resource by the first telecommunications system 100 and the second telecommunications system 200.  Paragraph 0059 discloses as discussed above, a frequency can be shared within a given geographic location (cell) using a time division duplex (TDD) protocol in which transceivers alternately transmit and receive communications signals.  That is, communications are performed within a series of frames, each of which includes a transmit portion and a receive portion.  Assuming neither system has priority over the frequency within the identified cell, when the RCC 300 receives a request from a first system to use the frequency within the cell and the second system is already using the frequency within the cell, the RCC 300 can provide the both the first and second communications systems transmission parameters that identify how the shared frequency can be used (e.g. for uplink or downlink transmissions) as well as when the first system can begin using the identified frequency for transmissions).

Regarding claim 6, as applied to claim 1 above, Karabinis, as modified by Berg and Oizumi, discloses the claimed invention except explicitly disclosing wherein the processing circuitry, in each of the TDD pattern setting methods, calculates an uplink throughput value and a downlink throughput value of each of the base stations, and compares the uplink throughput values and the downlink throughput values calculated for the base stations with the uplink 
In analogous art, Gilbert discloses wherein the processing circuitry, in each of the TDD pattern setting methods, calculates an uplink throughput value and a downlink throughput value of each of the base stations, and compares the uplink throughput values and the downlink throughput values calculated for the base stations with the uplink throughput required values and the downlink throughput required values of the base stations (Column 8, lines 10-37 disclose the communication system uses the average bandwidth requirement information to configure the ratio of time slots used for the uplink and downlink transmissions over a given channel.  The ATDD method and apparatus of the present invention can also adaptively and dynamically change the time slot ratio for a link based upon the constantly varying service and user bandwidth requirements.  Column 14, lines 1-6 disclose the base stations 106 monitor the bandwidth requirements of their respective cells 102, report results back to the cluster controller 162, and accept updates and commands from the cluster controller 162 thereby changing the uplink/downlink time slot allocations based upon the bandwidth requirements.  Column 17, lines 11-25 disclose 2) The cluster controller then calculates an estimated bandwidth allocation scheme.  3) The estimated bandwidth allocation scheme is compared to the one presently being used by the controller.  If there are differences between the allocation scheme calculated in step 2) and the one presently being used, beyond a certain pre-defined threshold, then the current allocation scheme is updated with the one calculated in step 2).  Column 18, lines 23-28 disclose the invention includes an adaptive time division duplexing method and apparatus for dynamically adapting to the bandwidth requirements of a wireless communication system by allocating time slots for uplink and downlink transmissions depending upon the bandwidth needs of the channel).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Karabinis, Gilbert, Berg, and Oizumi to obtain the invention as specified in claim 6.

Regarding claim 7, Karabinis discloses a shared frequency management method executed by a shared frequency management apparatus (Paragraph 0049 discloses the TDD frame structure of the two communications systems can be coordinated so that only one of the systems uses a shared frequency at a given time.  Paragraph 0052 discloses coordination of the use of the shared frequency range f1-f2 may be accomplished by a resource coordination controller (RCC) 300), the method comprising:
receiving application information regarding use of a shared frequency band from each of base stations of a plurality of different communication companies, wherein the application 
determining whether or not allocation of two different time division duplex (TDD) patterns to two of the base stations, to which two adjacent carrier frequencies among a plurality of carrier frequencies included in the shared frequency band are assigned, is possible based on an estimated probability of interference between the two base stations calculated from the base station position information of the two base stations (Paragraphs 0049 and 0054 disclose the 
configuring a TDD pattern setting method based at least on a determination result of the determining step (Paragraph 0059 discloses as discussed above, a frequency can be shared within a given geographic location (cell) using a time division duplex (TDD) protocol in which transceivers alternately transmit and receive communications signals.  That is, communications are performed within a series of frames, each of which includes a transmit portion and a receive portion.  Assuming neither system has priority over the frequency within the identified cell, when the RCC 300 receives a request from a first system to use the frequency within the cell and the second system is already using the frequency within the cell, the RCC 300 can provide the both the first and second communications systems transmission parameters that identify how the 
Karabinis does not explicitly disclose wherein the application information from each base station includes: (ii) an uplink throughput required value, and (iii) a downlink throughput required value.
In analogous art, Gilbert discloses wherein the application information from each base station includes: (ii) an uplink throughput required value, and (iii) a downlink throughput required value  (Column 14, lines 1-6 disclose the base stations 106 monitor the bandwidth requirements of their respective cells 102, report results back to the cluster controller 162, and accept updates and commands from the cluster controller 162 thereby changing the uplink/downlink time slot allocations based upon the bandwidth requirements.  Column 15, lines 51-54 disclose each base station in a cell cluster preferably autonomously analyzes its uplink and downlink bandwidth utilization and periodically reports back to an associated cluster controller).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a cluster controller gathering uplink and downlink bandwidth requirements for bases stations, as described in Gilbert, with scheduling resources in a TDD system, as described in Karabinis, because doing so is using a known technique to improve a similar method in the same way.  Combining a cluster controller gathering uplink and downlink bandwidth requirements for bases stations of Gilbert with scheduling resources in a TDD system of Karabinis was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gilbert.
Karabinis, as modified by Gilbert, does not explicitly disclose wherein two different TDD patterns are not permitted to be allocated for two adjacent carrier frequencies in a pair of the base 
In analogous art, Berg discloses wherein two different TDD patterns are not permitted to be allocated for two adjacent carrier frequencies in a pair of the base stations having an inter-base station radio wave propagation loss that is less than a threshold loss value, while two different TDD patterns are permitted to be allocated for two adjacent carrier frequencies in a pair of the base stations having an inter-base station radio wave propagation loss that is equal to or greater than the threshold loss value (Paragraph 0003 discloses TDD requires synchronization and coordination between different operators assigned to adjacent carriers, unless spatial decoupling and/or interference avoidance techniques can guarantee sufficiently low levels of crosslink (uplink-to-downlink and downlink-to-uplink) interference).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate requiring TDD synchronization between adjacent carriers except when spatial decoupling and/or interference avoidance techniques can guarantee sufficiently low levels of crosslink (uplink-to-downlink and downlink-to-uplink) interference, as described in Berg, with scheduling resources in a TDD system, as described in Karabinis, as modified by Gilbert, because doing so is using a known technique to improve a similar method in the same way.  Combining requiring TDD synchronization between adjacent carriers except when spatial decoupling and/or interference avoidance techniques can guarantee sufficiently low levels of crosslink (uplink-to-downlink and downlink-to-uplink) interference of Berg with scheduling resources in a TDD system of 
Karabinis, as modified by Gilbert and Berg, does not explicitly disclose configuring a TDD pattern setting method, in which TDD patterns including the two different TDD patterns are allocated to the plurality of carrier frequencies; repeating the configuring step to configure at least two different TDD pattern setting methods; and selecting one TDD pattern setting method, out of the at least two different TDD pattern setting methods, which maximally satisfies the uplink throughput required values and the downlink throughput required values of the base stations.
In analogous art, Oizumi discloses configuring a TDD pattern setting method, in which TDD patterns including the two different TDD patterns are allocated to the plurality of carrier frequencies (Figure 3 and paragraph 0015 disclose in the Time Division Duplex (TDD) system, a downlink component carrier and an uplink component carrier have the same frequency band, and downlink communication and uplink communication are realized by switching between the downlink and uplink on a time division basis.  For this reason, in the case of the TDD system, the downlink component carrier can also be expressed as "downlink communication timing in a component carrier."  The uplink component carrier can also be expressed as "uplink communication timing in a component carrier."  The downlink component carrier and the uplink component carrier are switched based on a UL-DL configuration as shown in FIG. 3.  In the UL-DL configuration shown in FIG. 3, timings are configured in subframe units (that is, 1 msec units) for downlink communication (DL) and uplink communication (UL) per frame (10 msec).  The UL-DL configuration can construct a communication system capable of flexibly meeting a downlink communication throughput requirement and an uplink communication throughput 
repeating the configuring step to configure at least two different TDD pattern setting methods (Figure 13A and paragraph 0197 disclose a method of grouping component carriers on the basis of the inclusion relations of UL subframe timings shown in FIGS. 12A and 12B.  In FIG. 13A, four component carriers are configured for terminal 200.  Moreover, Config 2, Config 5, Config 3, and Config 4 are set respectively for the four component carriers shown in FIG. 13A); and
selecting one TDD pattern setting method, out of the at least two different TDD pattern setting methods, which maximally satisfies the uplink throughput required values and the downlink throughput required values of the base stations (Figure 3 and paragraph 0015 disclose the UL-DL configuration can construct a communication system capable of flexibly meeting a downlink communication throughput requirement and an uplink communication throughput requirement by changing a subframe ratio between downlink communication and uplink communication).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate changing a subframe ratio between downlink communication and uplink communication to meet 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Karabinis, Gilbert, Berg, and Oizumi to obtain the invention as specified in claim 7.

Regarding claim 8, as applied to claim 7 above, Karabinis, as modified by Gilbert, Berg, and Oizumi, further discloses notifying the base stations of the selected TDD pattern setting method (Figure 5 and paragraph 0071 disclose operations of the RCC 300 are controlled by a controller 330 that is coupled to the communications module 320 and that is configured to coordinate use of a telecommunications resource by the first telecommunications system 100 and the second telecommunications system 200.  Paragraph 0059 discloses as discussed above, a frequency can be shared within a given geographic location (cell) using a time division duplex (TDD) protocol in which transceivers alternately transmit and receive communications signals.  That is, communications are performed within a series of frames, each of which includes a 

Regarding claim 10, as applied to claim 7 above, Karabinis, as modified by Berg and Oizumi, discloses the claimed invention except explicitly disclosing in each of the TDD pattern setting methods, calculating an uplink throughput value and a downlink throughput value of each of the base stations, and comparing the uplink throughput values and the downlink throughput values calculated for the base stations with the uplink throughput required values and the downlink throughput required values of the base stations.
In analogous art, Gilbert discloses in each of the TDD pattern setting methods, calculating an uplink throughput value and a downlink throughput value of each of the base stations, and comparing the uplink throughput values and the downlink throughput values calculated for the base stations with the uplink throughput required values and the downlink throughput required values of the base stations (Column 8, lines 10-37 disclose the communication system uses the average bandwidth requirement information to configure the ratio of time slots used for the uplink and downlink transmissions over a given channel.  The ATDD method and apparatus of the present invention can also adaptively and dynamically change the time slot ratio for a link based upon the constantly varying service and user 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate allocating TDD time slots based on the calculated bandwidth and bandwidth requirements for uplink and downlink, as described in Gilbert, with scheduling resources in a TDD system, as described in Karabinis, as modified by Berg and Oizumi, because doing so is using a known technique to improve a similar method in the same way.  Combining allocating TDD time slots based on the calculated bandwidth and bandwidth requirements for uplink and downlink of Gilbert with scheduling resources in a TDD system of Karabinis, as modified by Berg and Oizumi, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gilbert.


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Karabinis in view of Gilbert, further in view of Berg, and further in view of Oizumi as applied to claims 1 and 7 above, further in view of Tsuda (U.S. Patent Application Publication No. 2016/0128001 A1) (hereinafter Tsuda) and further in view of Carter (U.S. Patent Application Publication No. 2011/0009065 A1) (hereinafter Carter).

Regarding claim 4, as applied to claim 1 above, Karabinis, as modified by Gilbert, Berg, and Oizumi, discloses the claimed invention except explicitly disclosing wherein the processing circuitry estimates the inter-base station radio wave propagation loss by using a distance between the pair of the base stations calculated based on the base station position information of the pair of the base stations.
In analogous art, Tsuda discloses wherein the processing circuitry estimates the inter-base station radio wave propagation loss by using a distance between the pair of the base stations calculated based on the base station position information of the pair of the base stations (Paragraph 0118 discloses the interference control unit 134 determines the occurrence of adverse interference using location information of the primary base station 10 and the secondary base station 30.  More specifically, the interference control unit 134 determines that adverse interference is present, if interference power that is calculated using the transmission power of a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate path loss estimated from the locations of base stations, as described in Tsuda, with determining base station location information, as described in Karabinis, as modified by Gilbert, Berg, and Oizumi, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining path loss estimated from the locations of base stations of Tsuda with determining base station location information of Karabinis, as modified by Gilbert, Berg, and Oizumi, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tsuda.
Karabinis, as modified by Gilbert, Berg, Oizumi, and Tsuda, does not explicitly disclose calculates the estimated probability of interference based on an estimation result of the inter-base station radio wave propagation loss.
In analogous art, Carter discloses calculates the estimated probability of interference based on an estimation result of the inter-base station radio wave propagation loss (Figure 2 and paragraph 0020 disclose determining the probability of interference, by comparing the path losses between the femtocell access point 10 and connected user equipments in the coverage area, with the path losses between the femtocell access point 10 and nearby user equipments that are connected to the macro layer base station).
It would have been obvious before the effective filing date of the claimed invention to a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Karabinis, Gilbert, Berg, Oizumi, Tsuda, and Carter to obtain the invention as specified in claim 4.

Regarding claim 9, as applied to claim 1 above, Karabinis, as modified by Gilbert, Berg, and Oizumi, discloses the claimed invention except explicitly disclosing estimating the inter-base station radio wave propagation loss by using a distance between the pair of the base stations calculated based on the base station position information of the pair of the base stations.
In analogous art, Tsuda discloses estimating the inter-base station radio wave propagation loss by using a distance between the pair of the base stations calculated based on the base station position information of the pair of the base stations (Paragraph 0118 discloses the interference control unit 134 determines the occurrence of adverse interference using location information of the primary base station 10 and the secondary base station 30.  More specifically, the interference control unit 134 determines that adverse interference is present, if interference power that is calculated using the transmission power of a reference signal of the secondary base 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate path loss estimated from the locations of base stations, as described in Tsuda, with determining base station location information, as described in Karabinis, as modified by Gilbert, Berg, and Oizumi, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining path loss estimated from the locations of base stations of Tsuda with determining base station location information of Karabinis, as modified by Gilbert, Berg, and Oizumi, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tsuda.
Karabinis, as modified by Gilbert, Berg, Oizumi, and Tsuda, does not explicitly disclose calculates the estimates probability of interference based on an estimation result of the inter-base station radio wave propagation loss.
In analogous art, Carter discloses calculates the estimates probability of interference based on an estimation result of the inter-base station radio wave propagation loss (Figure 2 and paragraph 0020 disclose determining the probability of interference, by comparing the path losses between the femtocell access point 10 and connected user equipments in the coverage area, with the path losses between the femtocell access point 10 and nearby user equipments that are connected to the macro layer base station).
It would have been obvious before the effective filing date of the claimed invention to a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Karabinis, Gilbert, Berg, Oizumi, Tsuda, and Carter to obtain the invention as specified in claim 9.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, and 6-10 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642